                                         Case 4:17-cv-01892-HSG Document 377 Filed 09/18/20 Page 1 of 2




                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     CHARLES BAIRD, et al.,                           Case No. 17-cv-01892-HSG
                                   8                   Plaintiffs,                        ORDER GRANTING DEFENDANTS’
                                                                                          ADMINISTRATIVE MOTION TO FILE
                                   9             v.                                       A CONSOLIDATED MOTION FOR
                                                                                          SUMMARY JUDGMENT ON BEHALF
                                  10     BLACKROCK INSTITUTIONAL TRUST                    OF INDIVIDUAL AND CORPORATE
                                         COMPANY, N.A., et al.,                           DEFENDANTS THAT EXTENDS THE
                                  11                                                      PAGE LIMIT FOR A SINGLE
                                                       Defendants.                        MOTION BY FIVE PAGES
                                  12
Northern District of California
 United States District Court




                                                                                          Re: Dkt. No. 376
                                  13

                                  14          Upon consideration of the Administrative Motion to File a Consolidated Motion for

                                  15   Summary Judgment On Behalf of Individual and Corporate Defendants That Extends the Page

                                  16   Limit for a Single Motion by Five Pages (Dkt. No. 376), filed by Defendants BlackRock

                                  17   Institutional Trust Company, N.A., Blackrock, Inc., the BlackRock, Inc. Retirement Committee,

                                  18   the Investment Committee of the Retirement Committee, the Administrative Committee of the
                                  19   Retirement Committee, the Management Development & Compensation Committee, Anne

                                  20   Ackerley, Catherine Bolz, Chip Castille, Marc Comerchero, Paige Dickow, Daniel A. Dunay, Any

                                  21   Engel, Nancy Everett, Joseph Feliciani, Jr., Michael Fredericks, Corin Frost, Daniel Gamba,

                                  22   Kevin Holt, Chris Jones, Milan Lint, Philippe Matsumoto, Katherine Nedl, John Perlowski, Ann

                                  23   Marie Petach, Andy Phillips, Kurt Schansinger, Tom Skrobe, Jeffrey A. Smith, Joel Davies, John

                                  24   Davis, Laraine McKinnon (collectively, “Defendants”), and good cause being shown, the Motion

                                  25   is hereby GRANTED.

                                  26          Defendants may file a consolidated brief in support of a motion for summary judgment on
                                  27   behalf of the individual and corporate defendants of no more than 30 pages. Plaintiffs may also

                                  28   file an opposition to the motion for summary judgment of no more than 30 pages. The page limit
                                         Case 4:17-cv-01892-HSG Document 377 Filed 09/18/20 Page 2 of 2




                                   1   for Defendants’ reply in support of its motion for summary judgment will remain 15 pages.

                                   2

                                   3          IT IS SO ORDERED.

                                   4   Dated: 9/18/2020

                                   5                                                 ______________________________________
                                                                                     HAYWOOD S. GILLIAM, JR.
                                   6                                                 United States District Judge
                                   7

                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                      2
